Hinkley, J.
By an order of this court, two causes of action, each by a different plaintiff but against the same defendant, were consolidated. They were the familiar actions by a wife for personal injuries, and by the husband for loss of services and expenses.
The two causes of action were tried at the same time as a consolidated action, and separate verdicts rendered. The wife, Stella Karolczyk, succeeded and recovered a verdict for $612.50 upon her claim against the defendant. The defendant succeeded and recovered a verdict of no cause of action against the husband, Joe Karolczyk on his claim.
Although there were two plaintiffs and only one action, there still remained two independent causes of action which, although tried together, resulted in two verdicts. The wife was successful upon her cause of action against the defendant, and the defendant was successful upon the cause of action brought against him by the husband.
*79The plaintiff wife is entitled to costs as of course against the defendant. (Civ. Prac. Act, § 1470.)
The defendant is entitled to costs as of course against the husband. (Civ. Prac. Act, § 1475.)
This determination is consistent with section 1483 of the Civil Practice Act, and all other sections of the Civil Practice Act relating to costs.
This is not a matter of discretion upon the part of the court, under section 1476 of the Civil Practice Act, because there are still two plaintiffs in the action, even though the two actions were consolidated into one.
The following language in Rott v. International R. Co. (185 App. Div. 191, 193), although obiter, would seem to state the conclusion arrived at herein, as without question: “If it be true that the jury, in its deliberations, determined that the plaintiffs in these actions could not recover upon the one or the other of the causes of action pleaded, then the defendant had a clear right to costs against such plaintiffs.”
This decision is consistent with Haniford v. Safer (214 App. Div. 435) where two actions against two defendants were tried together.
Judgment modified to provide for costs in favor of Stella Karolczyk against the defendant, and in favor of the defendant against Joe Karolczyk, without costs of this motion. '